Citation Nr: 0838983	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  99-04 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a right eye 
disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for a left leg 
disorder.

5.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for vocal cord injury as a result of VA 
surgical treatment.

6.  Entitlement to a compensable evaluation for a fragment 
wound scar of the left chest.

7.  Entitlement to a compensable evaluation for residuals of 
injury to the right brachial plexus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel


INTRODUCTION

The veteran had active service from March 1967 until June 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Los Angeles California.

The veteran provided testimony at a February 2001 
videoconference hearing before the undersigned.  A copy of 
that proceeding is associated with the claims folder.  

These matters were previously before the Board in April 2001 
and June 2007.  At that time, a remand was ordered to 
accomplish additional development.  

Finally, it is observed that an appeal was also perfected 
with respect to a claim of entitlement to service connection 
for PTSD and a right shoulder disability.  However, the PTSD 
claim was later granted in a July 2000 rating action.  The 
right shoulder claim was granted in a March 2008 rating 
action.  Accordingly, those issues are not for appellate 
consideration. 


REMAND

In the present case, the Board's April 2001 and June 2007 
remand instructed that the veteran be scheduled for VA 
examinations to determine the status and etiology of any 
cervical spine disorder, arthritis of the knees, right eye 
disorder, left leg disorder, and any disability associated 
with the vocal cords.  However, a review of the claims folder 
indicates that the veteran failed to report for some such 
examinations, including special VA examinations to evaluate 
the severity of his service-connected fragment wound scar of 
the left chest and residuals of injury to the right brachial 
plexus.  

The veteran was notified that his failure to report for the 
VA examinations led to denial of his claims in a supplemental 
statement of the case (SSOC) dated in January 2008.  In a 
subsequent letter that month, the veteran responded that he 
did not understand everything in the SSOC, but he noted 
various factors that affected his ability to attend the 
examinations, including illness and weather.  He also 
mentioned that the VA had canceled some of his examinations, 
and this is consistent with the record.  In sum, he appears 
to have provided good cause for not attending his 
examinations.  38 C.F.R. § 3.655 (2008).  Given that good 
cause has been demonstrated and a review of the record shows 
that some examinations were otherwise incomplete, this case 
is remanded for additional development.       

With regard to the claim for service connection for right eye 
disability, the veteran attended a VA optometry consult in 
September 2007.  At the examination, the veteran explained 
that a branch scratched his right eye during service, and 
milky discharge came out of it for a few weeks.  He further 
stated that he was a prisoner of war about a year later and 
his captors attempted to put flaming sticks in his eyes.  
Best uncorrected visual acuity in each eye was 20/200; best 
corrected visual acuity in each eye was 20/25-.  Following 
examination, the examiner concluded that the veteran had 
legal blindness in his right eye secondary to an irregular 
cornea that is secondary to keratoconus.  He also had severe 
astigmatism in the left eye secondary to keratoconus.  The 
opinion was that legal blindness of the right eye was at 
least as likely as not aggravated by a tree branch injury 
during service.  The rationale was that keratoconus was a 
disease of the cornea which leads to a deformed cornea and 
subsequent poor vision.  As a general rule, the examiner 
stated that it is not medically thought as being influenced 
by external factors, but the examiner thought it was possible 
that a tree branch poked in the eye could exacerbate it, 
which might have happened to the veteran.  The examiner also 
stated that he could find no documentation of a tree-branch 
poke in any earlier charts.  The examiner concluded that he 
suspected that there was a 50/50 chance that the veteran's 
poor vision of the right eye was due to either keratoconus 
versus keratoconus that was exacerbated by an injury.  

In a subsequent supplemental statement of the case (SSOC), it 
was explained to the veteran that the medical opinion cited 
above was too defective for service connection purposes.  The 
Board agrees that the September 2007 examination did contain 
incomplete/erroneous information upon which to base a grant 
of service connection.  For example, the examiner stated that 
the right eye disability was as likely as not "aggravated" 
or that a poke by a tree could "exacerbate" a disability.  
Significantly, however, the veteran did not have a disability 
at the time of the complained-of event or for many years 
after service, nor is it documented that he was ever a 
prisoner of war.  Additionally, the examiner failed to 
explain why a non-injured eye on the left side would have the 
same degree of pathology/disability as the claimed right eye.  
Accordingly, further clarification is in order.  

With regard to the claim for service connection for left leg 
and knees disability, the veteran was afforded a VA 
examination in September 2007.  Following physical 
examination and a review of the claims file, a VA physician's 
assistant and a doctor found that the veteran's left leg 
condition was due to a post-service injury after a stab wound 
in 1981.  An addendum in October 2007 indicated that the left 
leg was to be examined by a neurologist, but this is one of 
the examinations that was not completed.   

Regarding the cervical spine claim, the veteran was provided 
a VA examination in September 2007, at which time cervical 
spine arthralgia, post-operative C4-6 fusion was diagnosed.  
The examiner stated that "It is at least as likely as not 
that veteran's current neck condition could have been caused 
by or aggravated by his military service."  The Board notes 
that a mere possibility of an etiological relationship 
between the veteran's diseases and service is analogous to 
the term "may or may not" and is hence too speculative to 
form a basis upon which service connection may be 
established.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (a letter from a physician indicating that veteran's 
death "may or may not" have been averted if medical personnel 
could have effectively intubated the veteran was held to be 
speculative).  Since the examiner did not provide an answer 
to whether it is as likely as not related to service, this 
opinion is inadequate and further clarification is in order.         

As for the § 1151 claim, the veteran attended a VA 
examination in September 2007 during which he explained that 
he had regained the use of his voice but he continued to have 
difficulty swallowing about 3-4 times per month.  The 
pertinent diagnosis was vocal cord injury in May 1998 
secondary to cervical spine fusion surgery, with veteran 
reporting intermittent dysphagia.  In an October 2007 
addendum, it was noted that further testing was to be 
completed with additional examination in November 2007 to 
address any speech/swallowing disorders.  As previously 
discussed, further examinations were not accomplished.  Such 
examinations must be rescheduled.   

In September 2007, the veteran attended a general VA 
examination, at which time there were no residuals from scars 
found, complained of or diagnosed.  Nevertheless, further 
special examinations were to be conducted in November 2007 to 
ascertain any current disability from the service-connected 
disabilities at issue.  The veteran failed to report for such 
examinations, but he has submitted evidence showing good 
cause for not attending the examinations.  Consequently, 
these examinations must be rescheduled. 
 
Unfortunately, the Board finds itself in the situation where 
a further remand is necessary.  See 38 U.S.C.A. § 5103A(d); 
Stegall v. West, 11 Vet. App. 268 (1998) (where the remand 
orders of the Board are not satisfied, the Board itself errs 
in failing to ensure compliance).  

However, again, it is the burden of the veteran to keep the 
VA apprised of his whereabouts.  If he does not do so, there 
is no burden on the VA to "turn up heaven and earth" to 
find him.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  In 
this case, the veteran must ensure that he contacts VA as 
soon as possible when he is aware that he cannot attend a 
scheduled VA examination.  

Accordingly, the appeal is REMANDED for the following 
actions:

1.  Make arrangements with an appropriate 
VA medical facility for the veteran to be 
afforded examinations or obtain 
clarifying opinions to determine the 
etiology of his cervical spine disorder, 
arthritis of the knees, right eye 
disorder, left leg disorder, and the 
disability associated with his vocal 
cords and the current degree of 
impairment of the service-connected 
disorders at issue.  The claims folders 
are to be provided to the examiners for 
review in conjunction with the 
examinations.  All indicated tests and 
studies deemed appropriate by the 
examiners, including x-rays, must be 
accomplished and all clinical findings 
should be reported in detail.  

Thereafter, the appropriate examiner, or 
clarifying medical professional, should 
provide answers to the following 
questions:

a.  As to all currently diagnosed 
cervical spine disorders, is it at 
least as likely as not (i.e., is 
there a 50/50 chance) that it was 
caused or aggravated by military 
service?  A discussion of all 
appropriate evidence of record and a 
rationale for the opinion must be 
provided.  

b.  As to all currently diagnosed 
right eye disorders, if it is the 
opinion that it is at least as 
likely as not (i.e., is there a 
50/50 chance) that it was caused or 
aggravated by military service, 
provide a complete rationale for the 
opinion.  Rationale should include 
how the right and left eye 
pathology, if found to be similar in 
pathology and degree of severity, 
can be distinguished in etiology.  
Additionally, if it is again found 
that "keratoconus was exacerbated 
by an injury," how an injury can 
exacerbate a condition that has not 
yet manifested?     

c.  Following neurological 
examination, as to all currently 
diagnosed disability of the knees, 
including arthritis, or left leg 
disorder, is it at least as likely 
as not that any such disability 
found was caused or aggravated by 
military service or an already 
service connected disability?  
Regarding the radial plexus injury, 
all indicated tests and studies 
deemed appropriate by the examiner, 
including an electromyography (EMG) 
and nerve conduction studies, must 
be accomplished and all clinical 
findings should be reported in 
detail.  Thereafter, in accordance 
with the latest AMIE worksheet for 
rating neurological disorders, the 
examiner is to provide a detailed 
review of the veteran's history, 
current complaints, and the nature 
and extent of all residuals of the 
injury to the right brachial plexus 
and shell fragment wound scars to 
the left chest.  

d.  Following examination for speech 
and swallowing difficulties, claimed 
as residuals of  vocal cord 
disorder, is it at least as likely 
as not that there was any increased 
or additional disability associated 
with the veteran's vocal cords as a 
result of training, hospitalization, 
medical or surgical treatment, or 
examination at the VA?  In this 
regard, the physician is requested 
to specifically comment as to the 
presence of all sequelae pertinent 
to the claim of vocal cord damage, 
including diminution in voice 
quality and dysphagia.  The 
physician is also requested to 
specifically identify the increment 
or additional disability.  

The physicians are advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

Additionally, the physicians are advised 
that the term "aggravation" is defined 
for legal purposes as a chronic worsening 
of the underlying condition, as opposed 
to a temporary flare-up of symptoms.   

Moreover, if any of the physicians 
believes that any of the veteran's 
claimed disorders were aggravated by an 
already service connected disability they 
should provide an opinion as to the 
degree of disability the veteran would 
have had without the aggravation (i.e., a 
baseline) and the degree of disability 
the veteran know has due to the 
aggravation.  38 C.F.R. § 3.310 (2008). 

If the physicians cannot answer any of 
the above questions without resort to 
speculation, the physicians should so 
indicate.  The examiners should also 
provide the rationale for the conclusions 
reached and cite the evidence relied upon 
or rejected in forming any opinion.

2.  Thereafter, readjudicate the 
veteran's claims.  If any of the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits since the January 
2008 SSOC and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).









 Department of Veterans Affairs


